Title: To Benjamin Franklin from William Alexander, 6 November 1783
From: Alexander, William
To: Franklin, Benjamin


          
            My Dear Sir
            Nantes 6 November 1783
          
          I left St Germains Sunday Morning & got here on Tuesday. The post since come in, brought me your most acceptable

letter of the 2d which Cover’d a packet for the President of the Congress, to be forwarded immediatly on my arrival— You also hand me two letters from a Woman calling herself widow to Mr Sprowl of Norfolk— In fact she was widow to his nephew James Hunter, whose Children are one of the three families, to whom he bequested his Estate. She herself is a very bad Woman, with I am assured no Mean talents of Insinuation & address— I leave the letters with Mr Williams, to be returnd to you, if Called for— I most heartily thank you for your recommendations to your friends, & will be obliged to you for mentioning me to Mr Morris when you write Him— I expect to Sail in two days, & quit Europe without reluctance, in Hopes that my absence may be of Some benefit to my Family, a Consideration to which It is no great Compliment to them, to say I am willing to devote my remaining days— I beg my Compliments to your Son—and That you will believe me with unvaried Attachment My Dear Sir Your most Devoted humble Ser,
          
            W: Alexander
          
         
          Addressed: A Son Excellence / Le Docteur Franklin / Ministre plenipo: des Etats / Unies de L’amerique / a Passy / pres / Paris
          Notation: W. Alexander 6 Nov. 1783
        